 Case 07-11753      Doc 334     Filed 09/06/19 Entered 09/06/19 15:49:09         Desc Main
                                 Document     Page 1 of 6




                                               Motion by Chapter 7 Trustee for Entry of

Order Approving and Establishing Sale Procedures and Termination Fee Provisions in

connection with Sale of Assets Free and Clear of Liens, Claims, Encumbrances and Interests
 Case 07-11753       Doc 334    Filed 09/06/19 Entered 09/06/19 15:49:09           Desc Main
                                 Document     Page 2 of 6


                                        Motion by Chapter 7 Trustee For Entry of Order

Authorizing and Approving: (I) Sale of Assets By Private Sale, Free and Clear of Liens, Claims,

Encumbrances and Interests and (II) Grant of General Release
Case 07-11753   Doc 334   Filed 09/06/19 Entered 09/06/19 15:49:09   Desc Main
                           Document     Page 3 of 6
Case 07-11753   Doc 334   Filed 09/06/19 Entered 09/06/19 15:49:09   Desc Main
                           Document     Page 4 of 6
Case 07-11753   Doc 334   Filed 09/06/19 Entered 09/06/19 15:49:09   Desc Main
                           Document     Page 5 of 6
Case 07-11753   Doc 334   Filed 09/06/19 Entered 09/06/19 15:49:09   Desc Main
                           Document     Page 6 of 6
